Citation Nr: 1142958	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-34 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as due to exposure to asbestos.

2.  Entitlement to service connection for a lower back disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a right hand disability.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for fibromyalgia.

9.  Entitlement to service connection for obstructive sleep apnea.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 28, 1989 to June 1, 1990 and from October 1, 2001 to March 20, 2002 with additional documented service with the Texas National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that proceeding is of record.

In the decision below, the Board awards service connection for degenerative joint disease of the thoracolumbar spine.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran first demonstrated degenerative joint disease of the thoracolumbar spine during his period of active duty from December 28, 1989 to June 1, 1990.


CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative joint disease of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a low back disability.  He claims that his current disability became symptomatic during his second period of active service from October 1, 2001 to March 20, 2002.

The Board notes that VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  This includes considering all reasonably raised service connection theories even if not directly raised by the claimant.  Douglas v. Derwinski, 2 Vet. App. 435 (1992).

The Veteran's service treatment records (STRs) for his first period of active service included an evaluation for low back pain from March to May 1990.  Important for this decision, X-ray examination was interpreted as showing degenerative changes from T10 through L1.  Thus, the Veteran was diagnosed with a chronic disease, arthritis, during service.  See 38 C.F.R. § 3.309(a).  As this disability is not shown to have existed prior to active service, the Board presumes an inservice onset of the disorder.  A more recent VA X-ray examination in April 2010 confirmed the inservice X-ray interpretation.

As such, the Board finds that the Veteran first demonstrated degenerative joint disease of the thoracolumbar spine during his period of active duty from December 28, 1989 to June 1, 1990.  As a matter of law, the criteria for entitlement to service connection for thoracolumbar spine disability have been met.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a).  See also Groves v. Peake, 524 F.3d 1306, 1309 (Fed.Cir. 2008) (in service diagnosis of a chronic disease listed under 38 C.F.R. § 3.309(a) and the manifestation of same disease after service satisfies the service connection criteria).


ORDER

Service connection for thoracolumbar spine disability is granted.


REMAND

The Veteran seeks service connection for multiple disabilities.  He claims that disorders such as his shoulders were aggravated during active duty service.  He also seeks to service connect disorders such as GERD on the basis that the disease first manifested while he was serving in the Army National Guard.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  In general, service connection requires evidence of (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As explained to the Veteran during the 2011 hearing, the service connection laws pertaining to reserve service are much more complicated.  The term active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). 

Inactive duty training (INACDUTRA) includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserve service includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates.

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id.  See also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

The Veteran has two verified periods of active service from December 28, 1989 to June 1, 1990 and from October 1, 2001 to March 20, 2002.  Additionally, the Veteran had National Guard service from April 21, 1997 to November 25, 2004.  A communication with personnel from the Texas National Guard dated May 2005 indicates that the Veteran had not attended a drill for the previous three years.  

Additionally, a Medical Evaluation Board proceeding dated September 15, 2004 indicates that the Veteran had the following medical conditions:  right knee chondromalacia, low back pain, bilateral shoulder pain, obstructive sleep apnea, fibromyalgia, right foot pain, GERD and a right hand injury.  The information provided indicates that the right knee chondromalacia and low back pain were incurred while the Veteran was entitled to basic pay and did not exist prior to service.  Additionally, the form indicates that the bilateral shoulder pain, obstructive sleep apnea, GERD and a right hand injury existed prior to service and that only the bilateral shoulder pain was permanently aggravated by service.

As the Board observed during the hearing, the claims folder does not include evidence pertinent to the claims at hand.  At his hearing in August 2011, the Veteran testified that he had received treatment at the Houston VA Medical Center.  Thus, these records must be obtained prior to any further adjudication.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to private medical records, the Board notes that VA can only assist the Veteran in obtaining these records through his cooperation, either by submitting these records directly or authorizing VA to obtain these records on his behalf.  The failure to provide private medical records could potentially result in a denial of one or all of the claims.  Thus, the Veteran is hereby advised to carefully read any correspondence from the RO which will advise him of the types of evidence deemed pertinent to his claims.

Concerning the Veteran's claim for a respiratory disability secondary to exposure to asbestos, there is no specific statutory guidance with regard to asbestos-related claims.  But, administrative protocols are set forth in M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29 and DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).

In a letter dated November 2004, the RO requested the Veteran to provide information regarding his asbestos exposure history.  The Veteran did not reply, which frustrates VA's ability to assist him in developing this claim.

Nonetheless, at the hearing in 2011, the Veteran testified to spending approximately one year at a military base in Oklahoma which is known to contain asbestos.  A review of his service personnel records (SPRs) for his first period of active service only reflects his presence in Texas and Kentucky.  His service records for his second period of active service do not appear to reflect service in Oklahoma.

On remand, the Board will make another attempt to assist the Veteran in developing his claim, which is initially dependent upon the Veteran providing VA the necessary information to develop his claim.  Again, if the Veteran fails to provide the necessary information, he risks a denial of his claim.

Due to significant voids in the evidentiary record, the Board unfortunately has insufficient information at this time to determine whether VA medical examination or opinion is necessary to decide any of the claims.  





Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him to clarify the date(s) and specific location(s) of his alleged asbestos exposure at a military facility in Oklahoma.

2.  Associate with the claims folder the Veteran's treatment records from the Houston VA Medical Center since March 2002.

3.  Assist the Veteran in obtaining the following private medical records:

* all providers of treatment for any disorder since June 1990;
* all available treatment records at the Brooke Army Medical Center;
* the physician who performed right carpal tunnel syndrome surgery in approximately 1986 and/or 1995; 
* the physician(s) who performed left shoulder rotator cuff surgeries in 1993 and thereafter;
* the physician who performed right shoulder surgery in approximately May 2000;
* the facility wherein he was reportedly hospitalized for back and arm pain in approximately August/September 2002;
* complete medical records from the Texas Sports Medicine Center;
* the full name, address of his orthopedic physician "Dr. Fisher";
* the physician(s) who performed radiologic studies and treated him for respiratory disorder/asthma attacks (reportedly from McAllister, Oklahoma as well as Four Sands Hospital); and
* the provider of treatment for diagnosing GERD in approximately 1997 or 1998.

4.  Upon completion of the above, further develop the Veteran's claim for a respiratory disorder due to asbestos exposure pursuant to the administrative protocols of M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), to include obtaining a VA examination if found to be necessary.

5.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


